UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 29, 2009 (Date of Earliest Event Reported) Commission file number: 1-3203 CHESAPEAKE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0166880 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1021 East Cary Street Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 804-697-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On January 29, 2009, Chesapeake Corporation (the “Company”) and certain of its subsidiaries entered into an amendment (the “Amendment”) to the Asset Purchase Agreement, dated as of December 29, 2008 (the “Purchase Agreement”), with affiliates of Irving Place Capital Management, L.P. and Oaktree Capital Management, L.P.Under the Amendment, the parties agreed, among other things, to extend the dates relating to the bid procedures, auction and entry of a sale order to conform tothe dates established by the bidding procedures order (the “Bidding Procedures Order”) of the United States Bankruptcy Court for the Eastern District of Virginia in Richmond (the “Bankruptcy Court”).The Bidding Procedures Order was entered on January 20, 2009, and is described in the Current Report on Form 8-K filed by the Company on January 23, 2009, which is incorporated herein by reference. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the Amendment, which is attached as Exhibit 2.1 to this Current Report on Form 8-K and is incorporated herein by reference. The Company and certain of its subsidiaries entered into an amendment (the “DIP Amendment”), dated as of January 29, 2009, to the Third Amended and Restated Credit Agreement (the “DIP Agreement”) with the banks named therein as lenders and Wachovia Bank, National Association, as administrative agent.Under the DIP Amendment, the lendersagreed tomodify the event of default contained in the DIP Agreement relating to thevariances from the budget and incorporateda requirement that the Company’s budget be updated every four weeks to reflect the then current cash revenue and expense forecast. Additionally, the DIP Amendmentconformed dates relating to certain events of default and termination triggers with thecorresponding new dates set forth in the Bidding Procedures Order, as described above. The foregoing description of the DIP Amendment does not purport to be complete and is qualified in its entirety by reference to the DIP Amendment, which is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 2.1 First Amendment to Asset Purchase Agreement, dated as of the 29th day of January, 2009, by and among Baltimore US Inc., Baltimore Acquisition (Cayman Islands) Limited, Chesapeake Corporation and the U.S. operating subsidiaries named therein 10.1 Amendment No. 2, dated as of January 29, 2009, to the Third Amended and Restated Credit Agreement among Chesapeake Corporation, as the Parent, Chesapeake UK Holdings Limited, Boxmore International Limited, and Chesapeake plc, as the Post-Petition Borrowers, various financial institutions and other persons from time to time parties thereto, as the Lenders, and Wachovia Bank, National Association, as the Administrative Agent for the Lenders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHESAPEAKE CORPORATION (Registrant) Date:February 4, 2009 BY: /s/ Joel K. Mostrom Joel K. Mostrom Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit 2.1 First Amendment to Asset Purchase Agreement, dated as of the 29th day of January, 2009, by and among Baltimore US Inc., Baltimore Acquisition (Cayman Islands) Limited, Chesapeake Corporation and the U.S. operating subsidiaries named therein 10.1 Amendment No. 2, dated as of January 29, 2009, to the Third Amended and Restated Credit Agreement among Chesapeake Corporation, as the Parent, Chesapeake UK Holdings Limited, Boxmore International Limited, and Chesapeake plc, as the Post-Petition Borrowers, various financial institutions and other persons from time to time parties thereto, as the Lenders, and Wachovia Bank, National Association, as the Administrative Agent for the Lenders
